United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1564
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Danny Ray Hart,                         *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 22, 2008
                                Filed: October 15, 2008
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

        A jury convicted Danny Ray Hart of aiding and abetting the distribution of at
least five grams of cocaine base, and possessing with intent to distribute five grams
or more of cocaine base—both in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). The
district court1 sentenced Hart to 195 months’ imprisonment, followed by eight years
of supervised release. Hart appeals, claiming Fourth Amendment, Batson, and
sentencing errors. Jurisdiction being proper under 28 U.S.C. § 1291, this court
affirms.


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
                                          I.

       Melissa Dawn Adams contacted Hart on July 17, 2006, to acquire crack
cocaine. Hart gave Adams 11.7 grams of cocaine base, which she sold in a controlled
purchase. An undercover police officer observed Hart’s role in the controlled
purchase. A grand jury indicted Hart on June 21, 2007, for aiding and abetting the
sale of crack cocaine.

       Three weeks after the indictment, police obtained a search warrant for Hart’s
house. According to the supporting affidavit, a reliable confidential informant
notified police on July 9, 2007, that he had observed a large quantity of drugs in
Hart’s residence. The affidavit also described a controlled purchase of crack cocaine
from Hart on July 11.

      Officers executed the search warrant on July 13. Finding Hart at home alone,
they arrested him. Police found 9.2 grams of crack cocaine, marijuana, plastic
baggies, $1,600 in cash, surveillance system equipment, and a briefcase with records.
They also seized electronic appliances possibly given to Hart for drugs.

       Hart moved to suppress the items seized. The district court suppressed the
electronic appliances, finding an insufficient link to drug sales. The court denied the
rest of Hart’s motion.

      During voir dire, the government peremptorily struck the only two African-
Americans in the jury pool. In response to Hart’s Batson challenge, the government
explained that it struck Venireperson 37 because her brother was charged with drug
possession, and Venireperson 41 because his wife was charged with a drug offense.
The court rejected the Batson challenge.




                                         -2-
       Sentencing Hart, the district court found him responsible for 1,114.9 grams of
cocaine base. The court added the quantity from the controlled purchase, 11.7 grams,
to the quantity found in Hart’s home, 9.2 grams, for a total of 20.9 grams. The court
also accepted Adams’s trial testimony that she obtained two grams of crack cocaine
from Hart every day for 18 months. This made Hart responsible for an additional
1,094 grams of cocaine base as relevant conduct under U.S.S.G. § 1B1.3(a).2 The
court determined the Guidelines range as 188-to-235 months before sentencing Hart
to 195 months’ imprisonment.

                                           II.

       Hart argues that the district court erred by denying his motion to suppress
because the warrant application does not establish probable cause. This court reviews
the district court’s factual findings for clear error and its legal conclusions de novo.
United States v. Richardson, 537 F.3d 951, 956 (8th Cir. 2008).

       Hart contends that the warrant affidavit fails to establish probable cause because
it does not indicate that the controlled purchase was unrecorded, that only the
informant witnessed the sale, or that police did not use marked bills. Hart also asserts
that the substance sold during the July 11 controlled purchase was not cocaine base
since the government never introduced it at trial or during sentencing.

       “[N]o Warrants shall issue, but upon probable cause, supported by Oath or
affirmation . . . .” U.S. Const. amend. IV. “Probable cause has been shown if the
warrant application and affidavit describe circumstances showing ‘a fair probability
that contraband or evidence of a crime will be found in a particular place.’” United
States v. Robinson, 536 F.3d 874, 877 (8th Cir. 2008), quoting Illinois v. Gates, 462


      2
     The district court reached 1,094 grams by multiplying two grams by 547, the
number of days in 18 months.

                                          -3-
U.S. 213, 238 (1983). “When reviewing the sufficiency of an affidavit to support a
finding of probable cause, we consider the totality of the circumstances.” United
States v. Jeanetta, 533 F.3d 651, 654 (8th Cir. 2008). A search warrant may be
invalidated because of omitted facts if (1) “the police omitted facts with the intent to
make, or in reckless disregard of whether they thereby made, the affidavit misleading”
and (2) “the affidavit, if supplemented by the omitted information would not have
been sufficient to support a finding of probable cause.” United States v. Williams,
477 F.3d 554, 557 (8th Cir. 2007) (quotations and citation omitted).

       The affidavit established probable cause. It stated that the confidential
informant had provided reliable information in the past, and it described the July 9 tip
and July 11 controlled purchase. “The statements of a reliable confidential informant
are themselves sufficient to support probable cause for a search warrant.” United
States v. Wright, 145 F.3d 972, 975 (8th Cir. 1998); see also United States v. Brown,
499 F.3d 817, 821 (8th Cir. 2007), cert. denied, 128 S. Ct. 1222 (2008) (upholding
search warrant based on a tip from a “reliable confidential informant” even though the
affidavit did not describe the basis of the informant’s reliability). In United States v.
Durham, 470 F.3d 727 (8th Cir. 2006), cited by Hart, a warrant was upheld when an
informant’s tip was independently corroborated. Moreover, the Durham court
recognized that a warrant is also valid if “the informant has provided reliable
information in the past”—as is the case here. See id. at 733.

      In this case, the omitted facts are irrelevant. The reliable informant’s tip and
the controlled buy established probable cause.

                                          III.

       Hart also appeals the district court’s rejection of his Batson challenge. This
court reviews a district court’s denial of a Batson challenge for clear error. United



                                          -4-
States v. Haskell, 468 F.3d 1064, 1071 (8th Cir. 2006), cert. denied, 127 S. Ct. 2446
(2007).

       Under Batson, a district court applies a three-step process when a defendant
alleges that a prosecutor’s juror strikes are racially motivated.

      First, the trial court must determine whether the defendant has made a
      prima facie showing that the prosecutor exercised a peremptory
      challenge on the basis of race. Second, if the showing is made, the
      burden shifts to the prosecutor to present a race-neutral explanation for
      striking the juror in question. Although the prosecutor must present a
      comprehensible reason, the second step of this process does not demand
      an explanation that is persuasive, or even plausible; so long as the reason
      is not inherently discriminatory, it suffices. Third, the court must then
      determine whether the defendant has carried his burden of proving
      purposeful discrimination. This final step involves evaluating the
      persuasiveness of the justification proffered by the prosecutor, but the
      ultimate burden of persuasion regarding racial motivation rests with, and
      never shifts from, the opponent of the strike.


Rice v. Collins, 546 U.S. 333, 338 (2006) (quotations and citations omitted).


       Here, Hart challenged the government’s peremptory strikes against the two
African-American venire members. In response, the prosecutor stated that he struck
them because each had a close family member prosecuted for drugs. The district court
then found that Hart did not show purposeful discrimination, since every similarly-
situated prospective juror was struck either by the government or by the court. Of the
prospective jurors whose family members had drug-related criminal histories, the
district court dismissed two through random selection, the government struck two for
cause, and the government peremptorily struck the remaining four.




                                         -5-
      The court’s Batson ruling was not clearly erroneous. See United States v.
Maxwell, 473 F.3d 868, 871 (8th Cir. 2007), cert. denied, 127 S. Ct. 2292 (2007) (in
drug case, striking prospective juror who favored drug legalization and had family
member facing drug charges was not a Batson violation); United States v. McKay, 431
F.3d 1085, 1092 (8th Cir. 2005) (finding no Batson violation in drug case when the
government peremptorily struck prospective juror with two family members convicted
of drug felonies).


       Hart’s reliance on Snyder v. Louisiana, 128 S. Ct. 1203 (2008), is unavailing.
There, the Supreme Court found a Batson violation when the government
peremptorily struck an African-American who expressed scheduling concerns, but did
not strike similarly-situated white venire members. Id. at 1209-12. Here, however,
all venire members similarly situated to the two African-Americans were struck. There
was no Batson violation.


                                          IV.


       Hart also contends that the district erred at sentencing. This court reviews the
district court’s relevant conduct findings for clear error, and its interpretation of the
Sentencing Guidelines de novo. United States v. Hogan, 539 F.3d 916, 925 (8th Cir.
2008).


      Hart asserts that the district court clearly erred by finding 1,114.9 grams of
cocaine base as relevant conduct under U.S.S.G. § 1B1.3(a). The court combined the
physical evidence, 20.9 grams of cocaine base, with an extrapolated 1,094 grams from
Adams’s trial testimony. Hart notes that the government may prove quantities by a
preponderance of evidence, and that the district court may estimate amounts. See
United States v. Cole, 537 F.3d 923, 929 (8th Cir. 2008) (applying preponderance of
evidence standard to determine drug quantity at sentencing); United States v. King,

                                          -6-
518 F.3d 571, 575 (8th Cir. 2008) (affirming drug quantity calculation based on
extrapolation); U.S.S.G. § 2D1.1 n.12 (“the court shall approximate the quantity of
the controlled substance”). Hart maintains that the district court erred by relying on
Adams’s testimony, which he attacks as incredible as a matter of law.

      Adams testified that, beginning in the spring of 2005, she purchased crack
cocaine “[a]t least twice a day” from Hart. She stated that each of her two daily
purchases was for one gram, at $40 per gram. Adams said she cleaned Hart’s house
for money and worked at a country club; she also testified that she eventually stopped
buying drugs from Hart because she owed him money.

      Adams’s testimony is incredible as a matter of law, according to Hart, because
Adams lacked the money to purchase 1,094 grams of crack cocaine at $40 a gram—a
drug habit costing more than $40,000 over eighteen months. Hart stresses that Adams
has been a drug addict for 15 years, is bipolar, and has three forgery convictions.

       The district court specifically found Adams’s testimony credible. “It is . . . well
established that in sentencing matters a district court’s assessment of witness
credibility is quintessentially a judgment call and virtually unassailable on appeal.”
United States v. Jones, 539 F.3d 895, 897 (8th Cir. 2008), quoting United States v.
Quintana, 340 F.3d 700, 702 (8th Cir. 2003). The court noted that while it was
“unreasonable” to believe that Adams purchased two grams of crack cocaine from
Hart every single day, “she did clearly purchase in excess of 500 grams and really
probably closer to the 1,094 grams of cocaine base from Mr. Hart.” Since U.S.S.G.
§ 2D1.1(a)(3) establishes a base offense level of 34 when the defendant is responsible
for at least 500 grams, Hart must show that Adams’s testimony fails to support a
finding of at least 500 grams.

      The district court did not clearly err by finding relevant conduct of at least 500
grams of cocaine base. Hart cites cases noting that testimony is incredible as a matter

                                           -7-
of law if based on physical impossibility. See United States v. Hernandez, 13 F.3d
248, 252-53 (7th Cir. 1994) (testimony is incredible as a matter of law if it was
“impossible under the laws of nature for the occurrence to have taken place at all”);
United States v. Blas, 947 F.2d 1320, 1325 (7th Cir. 1991) (testimony is incredible
if it was “physically impossible for the witness to observe that which he or she claims
occurred, or impossible under the laws of nature”). Adams’s testimony was not based
on physical impossibility. Adams was addicted to crack cocaine and regularly visited
Hart, a drug dealer. It is not incredible as a matter of law to find that Hart supplied
her with at least 500 grams of cocaine base over 18 months.

                                          V.

      The judgment of the district court is affirmed.




                                         -8-